DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on December 7, 2022 has been entered.
 Response to Arguments
Applicants' arguments filed with the RCE have been fully considered but they are not persuasive.  
Regarding step (d) of claim 1, Covic discloses deciding an operation modes from the plurality of available modes (par 125-126, 147-148 and 164).  These modes are selected in response to position (and size and power requirements) of the receiver (see at least par 147-149).  
Regarding the first wherein clause of claim 1, Covic clearly states that these modes provide charging power to a vehicle (par 3-4, 147).  As previously noted, power equals voltage times current.  To successfully provide charging power, the voltage is obviously not zero (if voltage was zero, then power would also be zero, and there would be no power to charge the vehicle, thereby defeating the purpose of the Covic method/system).  A similar analysis was presented in the art rejection of claim 12.  The Applicants do not address or rebut this analysis.  While this analysis was directed to Partovi, the power equation applies to any reference (including Covic).
Regarding the second wherein clause of claim 1, this aspect ratio and overlap were cited as taught by Covic and Widmer in the art rejection of claim 14.  The Applicants do not address or rebut this analysis in the RCE.  The Applicants’ comments regarding Widmer (page 9, penultimate paragraph) are not sufficient to demonstrate any error in the rejection of claim 14 and show why it cannot be applied to claims 1 and 7.  Moving a rejected limitation to the independent claims does not overcome the prior art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Applicants’ comments regarding Widmer (that it is indifferent to power supply and limited to foreign object detection – it is not, see par 2) and Partovi (that it doesn’t disclose the operation modes) are piecemeal arguments.  They are directed to limitations for which the other references were cited.  The Applicants do not address the combination of references and what they teach as a whole.  The Applicants’ comments regarding Covic do not acknowledge the prosecution history and citations already made to the reference regarding these limitations.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Covic (US 2015/0236513) in view of Widmer (US 2014/0015329).
With respect to claim 1, Covic discloses the method of controlling a wireless power transfer device (fig 5-8, 11-12; par 126, 128, 132-134, 145-154, 162-168) including four primary coils (fig 5, 11-12) each of which partially overlaps other adjacent primary coils (see fig 5, 11-12) and is electrically independent from other primary coils (par 133, “one or more of the at least three coils may be energised”), the method comprising:
(a) supplying power to the four primary coils such that each coil generates a magnetic field having a same intensity in a same direction (par 147);
(c) determining a position of the adjacent wireless power pickup device (par 147- 150);
(d) deciding an operation mode based on the position determined in step (c) (par 125-126, 147-150, 164); and
(e) controlling the current of each primary coil based on the operation mode (obvious as the Covic modes are actually carried out and the coils energized as described) in step (d) (par 125-126, 147-148, 164);
wherein, in step (d), the operation mode is decided such that any induced voltage at the adjacent wireless power pickup device is not zero (par 147-148; Covic provides charging power to the pickup device.  As power is not zero, voltage is also not zero);
wherein an aspect ratio of each primary coil is in a range of 1.0 to 1.1 (par 134; the Covic coils are square, thereby giving them as aspect ratio of 1.0).
Covic, as previously discussed, discloses detecting the position of a receiver and activating the appropriate coils (in phase or in reverse phase) to steer the magnetic field to the receiver.  Covic does not expressly disclose that the receiver position is determined by sensing a state change of each primary coil due to changes in the magnetic field as the transmitter and receiver interact (step b) or the numerical value of the primary coil overlap.  Covic discloses square coils, which have equal length sides, thereby giving them a 1.0 aspect ratio.  Covic discloses that the primary coils have an overlap (par 128) that affects their mutual coupling, but does not expressly disclose the numerical value of this overlap.
Widmer discloses a method of controlling a15 wireless power transfer device (fig 8c, 10, 11a, 12-13; par 145-151, 157-200), including four primary coils (fig 8c, item 822c; shown in a plurality of overlapping coils in fig 11a, items 1122a and 1122b) each of which partially overlaps other adjacent primary coils and is electrically independent from other primary coils (via multiplexer 1228 and 1328 shown in fig 12-13; par 175), comprising:
(a) supplying power to the four primary coils such that said at least four primary coils generate magnetic fields having a same intensity in a same 5direction (via multiplexer 1228 or 1328; discussed in par 175; see also step 3302; par 321; see also par 145); 
(b) sensing a state change of each of said at least four primary coils as a magnetic field formed by the wireless power transfer device is changed by the adjacent wireless power pickup device (via measuring unit 1234 or 1334 and/or comparator 1236 or 1336; discussed in par 145 and 175); and
(c) determining a position of the adjacent wireless power pickup device based on input information including the state change of each primary coil sensed in step (b) (fig 12-13, item 1238 or 1338; par 175-178);
wherein an aspect ratio of each primary coil is in a range of 1.0 to 1.1 (par 164, the Widmer coils are square) and a ratio of overlapping one side of each primary coil with another adjacent primary coil is in a range of 0.47 to 0.58 (par 163; Widmer’s range is 0.5 to 2.0, thereby including the claimed range).
Widmer discloses that it is known to sense the position of a receiver by monitoring “state changes” in primary coil.  Covic and Widmer are analogous because they are from the same field of endeavor, namely wireless power transmitters that need to know/detect the receiver’s position.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Covic to include the state change sensing taught by Widmer.  The motivation for doing so would have been to fill in the gaps missing in Covic’s disclosure.  Covic discloses that the receiver’s position needs to be known, but does not explain how to detect it.  Thus, the skilled artisan would have looked to other references (like Widmer) to determine a suitable manner by which a receiver’s position can be accurately determined. 
With respect to claim 3, Widmer discloses 20wherein input provided for the supervised learning of the power pickup device position determining unit includes information about a kind (par 317 includes the “type” of object) of the adjacent wireless power pickup device.  The Examiner also notes that Covic discloses the ability to distinguish between a “small” receiver and a “large” one (par 147).  Thus, Covic also discloses determining information about a kind of the pickup. 
With respect to claim 5, Widmer discloses the power pickup device position determining unit is trained using41is trained  a deep learning algorithm (fig 10) based on simulation or experiment data, and wherein during the training of the power pickup device determining unit, a change of a current generated in each primary coil is provided as an input and the position of the adjacent wireless power pickup device as a label (par 157).
Widmer discloses experimenting with different positions to determine the resulting current (fig 10) and then using that information to configure the threshold to distinguish between a pickup being present or absent (fig 12-13).  This is interpreted as “a supervised learned with the deep learning algorithm”.  The claim does not define what the algorithm is, how it includes “deep learning” or who/what supervises this process.  No comments or explanation were filed in in the parent application (in response to the Non-final Rejection (7/21/20) and the Final rejection (10/29/20) or in the present application.  While pending claim 13 contains slightly different wording that similar claims in the parent, the Applicants have not provided any comments to indicate why such a change distinguishes over the prior art.  As previously noted, the examples disclosed in Widmer paragraph 14 are evidence of “simulation”, “experiment data” and/or “supervised learning”.  
With respect to claim 6, Covic discloses wherein the operation mode[s] include a first mode in which the phases of the current of each primary coil are all the same (par 147, “all coils may be energised in phase”), a second mode in which phases of the current of two adjacent primary coils are the same and the phases of the other two primary coils are in reverse (par 125-126, 148-149, 164), a third mode in which the phase of the current of one primary coil is in reverse to the phases of the remaining three primary coils (par 125-126, 147, 149, 164), and a fourth mode in which power of any primary coil is shut off (par 147-150; the Covic coils are individually controlled – this obviously includes leaving one “off”).
The Examiner notes that claim 1 requires that the induced voltage in the pickup device is not zero.  Therefore, the “any primary coil is shut off” limitation in claim 6 must refer to fewer than all primary coils being off.  
With respect to claims 7 and 11-13, Covic and Widmer combine to discloses the wireless power transfer device, as discussed above in the art rejection of claims 1, 3, 6 and 5, respectively.  Claim 7 repeats the functionality of claim 1, but assigns each to a “unit” or “device”.  As Covic and Widmer actually complete the functionality, there is obviously a structural unit/device that does it.
The Examiner notes that the “power pickup device position determining unit” does not appear to do anything.  This unit outputs information based on input information.  There is no indication in the claim that the unit transforms (or otherwise manipulates or acts upon) the information between input/output.  This unit would be equivalent to a generic wire – a wire inputs data and outputs data (without acting on it, because it is just a passive wire).  Widmer discloses a power pickup device position determining unit, as cited against steps a-c in the art rejection of claim 1.
With respect to claim 9, Widmer discloses a communication unit (fig 3, item 372; par 76) which communicates with the adjacent wireless power pickup device.  The Examiner note that there is no use for this communication unit.  No claim recites sending any type of information over this communication unit to further wireless power transfer or position detection.  Even claim 10 only broadly recites that the input information “includes a current induced at a pickup coil”.  The claims does not recite that the pickup comprises a sensor to actually sense the current and a communication unit to send this information to the transmitter (via its communication unit).  Adding generic components (like a communication unit) that are never used again, is an obvious modification that is within the level of ordinary skill in the art.
Claims 2, 4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Covic in view of Widmer and Partovi (US 2007/0279002).  
With respect to claim 2, Widmer discloses sensing primary coil state changes (step b of claim 1, the sensing unit of claim 7), but does not expressly disclose the information includes changes in current in each primary coil.  Partovi discloses a wireless power transfer device comprising an array of transmit coils, each capable of sensing the proximity of an adjacent wireless power pickup device (fig 3-4; par 63), wherein an input of the power pickup device position determining unit includes information of the change of the current generated in each of the primary coils (par 67, 125, 128, 133).
The combination and Partovi are analogous because they are from the same field of endeavor, namely wireless power transmitters with receiver position detection.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include information on primary coil current, as taught by Partovi.  The motivation for doing so would have been the use of a known technique to improve similar devices in the same way.  MPEP §2143(C). 
Widmer discloses that its position sensing injects current into a loop and monitors voltage to determine impedance changes (because V=IR).  Partovi teaches that sensing current is also a reliable indicator of receiver presence.  The skilled artisan would have been motivated to switch one for the other,
With respect to claims 4, 8 and 10, Partovi discloses an input of the power pickup device position determining unit includes information about a state of a current of each power pickup coil of the adjacent wireless power pickup device (par 67, 125, 128, 133).  Current induced in the receiver causes changes in power draw through the transmitter.  The references are analogous, as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836